PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/587,645
Filing Date: 30 Sep 2019
Appellant(s): Carl Zeiss Microscopy GmbH



__________________
Donald W. Muirhead
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/02/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-4 and 9-18 is/are rejected under 35 U.S.C. 103 as being anticipated by Iwasaki (U.S. Patent Application Publication 2008/0265158 A1) in view of Doemer, et al (U.S. Patent Application Publication 2016/0118216 A1).
Regarding claim 1, Iwasaki discloses a method for setting a position of a component in a particle beam apparatus (1), wherein the particle beam apparatus has an object (2) arranged on an object carrier (3) embodied in a movable fashion, wherein the component is embodied as a gas feed device (7), as a particle detector (6) and/or as a beam detector (particle detector 6 can detect a beam of particles), wherein the method comprises:
Aligning the component with a coincidence point of a particle beam of the particle beam apparatus, wherein the coincidence point is the point at which the particle beam impinges on the object (Fig. 4);
Determining a rotation angle of a rotation of the object carrier about a rotation axis (paragraph 0025 – three-dimensional data about the object’s position and shape includes the rotation angle); and
Loading a position of the component associated with the rotation angle from a database into a control unit (paragraph 0026).
Iwasaki fails to teach transmitting a control signal form the control unit to a drive unit for moving the component, and moving the component into the position loaded from the database by means of the drive unit, wherein the component arranged in the loaded position is at a predefinable distance from the object; however, Doemer teaches that providing a gas feed device component (18) of a particle beam apparatus with a drive unit (22), transmitting a control signal from a control unit (109) to the drive unit and moving the component by means of the drive unit, wherein the component arranged in the loaded position is at a predefinable distance from the object, provides the advantage of allowing the gas feed component to be positioned relative to the object more precisely than by moving the object carrier alone, thereby allowing the gas feed component to be positioned as close as possible to the object surface (paragraphs 0008-0009).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Iwasaki to include transmitting a control signal from the control unit to a drive unit for moving the component, and moving the component into the position loaded from the database by means of the drive unit, wherein the component arranged in the loaded position is at a predefinable distance from the object, because doing so would allow the gas feed component to be positioned as close as possible to the object without making contact.
	Regarding claim 2, Doemer teaches wherein the predefinable distance is predefined by a setpoint distance, and wherein loading the position of the component associated with the rotation angle from the database is carried out depending on the setpoint distance (paragraph 0020).
	Regarding claim 3, Doemer teaches wherein the position of the component associated with the rotation angle is determined and is stored in the database for the purpose of loading from the database into the control unit (paragraph 0020).
	Regarding claim 4, Doemer teaches wherein the position of the component associated with the rotation angle is determined and stored in the database for the purpose of loading from the database into the control unit as follows:
	(i) rotating the object carrier about a rotation axis with a selectable rotation angle (paragraph 0083)
	(ii) determining an actual distance between the component and the object (paragraph 0118);
	(iii) if the actual distance does not correspond to the predefinable distance, moving the component into a position by means of the drive unit in such a way that the component is at the predefinable distance from the target (paragraph 0118).
	Regarding claim 9, Doemer teaches wherein the component is moved along a straight line connecting the coincidence point to a point arranged on the surface of the component, wherein the point is arranged closest to the coincidence point (abstract).
	Regarding claim 10, Doemer discloses wherein the component is moved from a first starting position into a second starting position by means of the drive unit, wherein the first starting position is further away from the coincidence point than the second starting position, and the component is moved from the second starting position into the position loaded by the database by means of the drive unit (abstract – the component is moved until it contacts the object (second starting position), then is moved to the desired distance from the object (position loaded from database)).
	Claim 11 is drawn to a computer program for performing the method of claim 1. Doemer discloses embodying the method in a computer program (paragraph 0031).
	Claim 12 is drawn to the apparatus for performing the method of claim 1, and the same rejection applies mutatis mutandis.
	Regarding claim 13, Iwasaki discloses wherein the object carrier is embodied as movable along three mutually perpendicular axes (paragraph 0006).
	Regarding claim 14, Iwasaki discloses wherein the object carrier is embodied as rotatable about a first rotation axis and/or a second rotation axis (paragraph 0006).
	Regarding claim 15, Doemer discloses wherein the component is movable along at least one of a first component axis, a second component axis and a third component axis, wherein at least two of the aforementioned axes are oriented perpendicular to each other (paragraph 0027).
	Regarding claim 16, Doemer discloses wherein the component is embodied as rotatable about a first component rotation axis and/or about a second component rotation axis (paragraph 0027).
	Regarding claim 17, Iwasaki teaches wherein the beam generator is embodied as a first beam generator (15), wherein the particle beam is embodied as a first particle beam (C) with first charged particles, wherein the objective lens is embodied as a first objective lens (in beam optical column 15b) for focusing the first particle beam onto the object, wherein the particle beam apparatus furthermore comprises:
	At least one second beam generator (16) for generating a second particle beam (D) with second charged particles; and at least one second objective lens (in beam optical column 16b) for focusing the second particle beam onto the object.
	Regarding claim 18, Iwasaki discloses wherein the particle beam apparatus is an electron beam apparatus and/or an ion beam apparatus (paragraph 0003).

(2) Response to Argument
In order to properly evaluate the rejections and the Applicant’s arguments, it is important to first understand what elements of the claimed invention each reference is relied upon to teach (in other words, the scope and contents of the prior art and the differences between the prior art and the claimed invention as discussed in Graham v. John Deere Co., 383 U.S. 1 (1966)). Of the elements recited in claim 1, Iwasaki is relied upon to teach a particle beam apparatus (1), with an object (2) on a movable object carrier (3), a component in the form of a gas feed device (7), and a particle/beam detector (6); the step of aligning the component with a coincidence point at which the particle beam impinges upon the object (Fig. 4); the step of determining a rotation angle of a rotation of the object carrier about a rotation axis (paragraph 0025); and the step of loading a position of the component associated with the rotation angle from a database into a control unit (paragraph 0026). Iwasaki fails to teach, and is not relied upon for, a drive unit for moving the component; therefore, Iwasaki cannot teach, and is not relied upon for, the step of transmitting a control signal from the control unit to a drive unit for moving the component, and moving the component into the position loaded from the database by means of the drive unit, wherein the component arranged in the loaded position is at a predefinable distance from the object. Iwasaki only teaches moving the object carrier to change the relative position of the object and the other components of the apparatus. 
Doemer teaches another particle beam device, similar to Iwasaki’s, where not only the object holder (8) is movable, but the gas feed device (18) is also movable by a drive unit (22). Doemer also teaches transmitting a control signal from the control unit (109) to the drive unit (paragraph 0063), such that the drive unit moves the gas feed device into a position at a predetermined distance from the object (paragraph 0010). Thus, Doemer remedies Iwasaki’s lack of a drive unit for the gas feed component and corresponding lack of a control signal from the control unit to the drive unit for moving the component to a position at a predefinable distance from the object. A person of ordinary skill in the art, being familiar with particle beam devices that have both movable object holders and movable gas feed components, would readily see the advantage of greater/easier relative positioning provided by supplying Iwasaki’s device with the ability to move the gas feed component as well as the object holder. With the foregoing in mind, we can proceed to analyze the Applicant’s arguments.
Applicant’s first argument is that modifying Iwasaki’s device in view of Doemer would render Iwasaki’s device inoperative for its intended purpose, because Iwasaki generates positioning data via simulations to avoid contact between the object and the device components, and Doemer teaches determining the predefinable distance from the object by contacting the component to the object. (Brief, p. 12.) This, however, neglects the fact that Doemer is not relied upon for the method of generating positioning data, but rather for the addition of a drive unit and control signal to make the gas feed component movable to assist in obtaining the desired relative positioning between the component and the object. In the combination described by the present rejection, Iwasaki’s device has already determined the desired relative positioning between the component and the object, and Doemer’s drive unit and control signal are used to move the component along with the object holder to obtain the predetermined position.
	Applicant further argues that there would be no motivation to combine the systems of Iwasaki and Doemer because once Iwasaki has used simulation to avoid contact, there is no information in Doemer needed for the system of Iwasaki. (Brief, p. 13.) Again, however, Doemer is not relied upon for teaching the generation of positioning data, but rather for the addition of a drive unit and control signal to move the gas feed component in addition to the object holder. The motivation for doing this is to achieve more accurate and flexible positioning capability than moving only the object holder.
	Applicant additionally argues that, if Iwasaki and Doemer were combined, the resulting combination would not produce the method of claim 1 because Iwasaki does not teach determining a rotation angle. (Brief, p. 14.) Iwasaki does, however, teach generating complex and detailed three-dimensional data regarding the shape and position of the object and the components of the device, and performs simulations of the motion of the object holder to obtain a desired position (paragraph 0025). The data that Iwasaki generates is used to control the motion of the object holder, not only along the XYZ axes, but also rotationally (paragraphs 0038-0043). Since Iwasaki generates data to control the rotation of the object holder to obtain the desired position, a rotation angle is determined in the simulation steps and loaded into the control unit as described in claim 1.
	Finally, Applicant argues that there is no teaching or suggestion in Iwasaki that the rotation angle is associated with a position of a component, or that the association of the rotation angle and component position is in a database such that the component position can be loaded therefrom. (Brief, p. 15.) However, Iwasaki explicitly teaches storing the three-dimensional data regarding the object and the device components (paragraphs 0024-0025, 0060) and loading said data into the control unit for use in positioning the object holder (paragraphs 0068-0069). The object holder is moved in the XYZ directions and rotated based on said data to achieve the desired position without colliding with the component (see previous paragraph), so the rotation angle is associated with the position of the component relative to the object.
Since Iwasaki in view of Doemer teaches every limitation of the claimed invention, and one of ordinary skill in the art would be motivated to add Doemer’s drive unit and control signal for moving the gas feed component to Iwasaki’s device/method in order to improve the ability to relatively position the object and the gas feed component versus moving only the object holder, the rejections should be affirmed.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        
Conferees:
/ROBERT H KIM/Supervisory Patent Examiner, Art Unit 2881    
                                                                                                                                                                                                    /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        









Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.